

110 SRES 105 IS: Condemning the coup in Burma and calling for measures to ensure the safety of the Burmese people, including Rohingya, who have been threatened and displaced by a campaign of genocide conducted by the Burmese military.
U.S. Senate
2021-03-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III117th CONGRESS1st SessionS. RES. 105IN THE SENATE OF THE UNITED STATESMarch 11, 2021Mr. Merkley (for himself, Mr. Young, Mr. Durbin, Ms. Collins, Mr. Coons, Ms. Warren, Mr. Markey, Mrs. Feinstein, Ms. Klobuchar, Mr. Brown, Ms. Baldwin, Mr. Wyden, Mr. Cardin, Mr. Kaine, Ms. Cantwell, Mr. Van Hollen, Mrs. Gillibrand, Mr. Warner, Mr. Reed, Ms. Rosen, and Mrs. Shaheen) submitted the following resolution; which was referred to the Committee on Foreign RelationsRESOLUTIONCondemning the coup in Burma and calling for measures to ensure the safety of the Burmese people, including Rohingya, who have been threatened and displaced by a campaign of genocide conducted by the Burmese military.Whereas, on February 1, 2021, the Government of Burma was overthrown by the Burmese army, or Tatmadaw, returning the same army responsible for the genocidal military campaign against the Rohingya people to a greater position of power and authority, at least temporarily;Whereas the hundreds of thousands of Burmese citizens who have taken peacefully to the streets to protest the coup have been met with increasingly brutal displays of force by the Tatmadaw and the Myanmar Police Force, and over 50 citizens have been killed to date;Whereas, since the February 2021 coup, the Tatmadaw-enforced media and communications blackouts and travel limits are limiting the ability of journalists and humanitarian actors to provide services or monitor the safety and security of people across Burma, including approximately 600,000 Rohingya remaining in Rakhine State;Whereas media reports that the Burmese military have recently blocked shipments of humanitarian assistance intended for persons displaced by the ongoing offensive and militarization in the ethnic states;Whereas recently announced United States sanctions target Tatmadaw actors specifically for their role in the coup, but ethnic minorities living within Burmese borders have suffered a wide range of systematic abuse and discrimination for many years;Whereas, since August 25, 2017, approximately 740,000 Rohingya have fled from Burma to escape the Burmese military and security force’s well-documented and systematic campaign of persecution and atrocities;Whereas most of the Rohingya fled to neighboring Bangladesh, resulting in the creation of the world’s largest and most densely populated refugee camp, while others escaped to India, Thailand, Malaysia, and other parts of South and Southeast Asia;Whereas, on December 3, 2018, the United States Holocaust Memorial Museum concluded that there is compelling evidence that the Burmese military committed ethnic cleansing, crimes against humanity, and genocide against the Rohingya;Whereas the May 2019 Amnesty International report on war crimes in Rakhine State outlines continued human rights violations, including indiscriminate attacks on civilians, and expresses alarm about the impact of continued fighting on the food security of Rakhine State;Whereas then-United Nations High Commissioner for Refugees Zeid Ra‘ad al-Hussein testified that the Tatmadaw’s brutal campaign against the Rohingya was a textbook example of ethnic cleansing and without regard for basic principles of international law;Whereas, in his nomination hearing, Secretary of State Antony Blinken stated that he would oversee an interagency review to determine whether Burma’s crimes against the Rohingya amount to genocide;Whereas, after many years of hosting hundreds of thousands of Rohingya refugees while bearing other internal challenges, media report that the Government of Bangladesh is growing weary of hosting the Rohingya, building new barriers to restrict the ability for Rohingyas to work, access education, buy SIM cards, learn the local language, exercise their right to freedom of expression, including peaceful assembly, or move freely;Whereas, in a step toward reducing the refugee population on the mainland, the Government of Bangladesh has relocated over 10,000 Rohingya from Cox’s Bazar to Bhasan Char, a flood-prone island in the Bay of Bengal, but has denied the United Nations access to the island and the ability to undertake independent technical and protection assessments to verify whether the island is safe and habitable to host this vulnerable population;Whereas it has not been verified that Rohingya refugees’ ongoing relocation to Bhasan Char is fully informed and voluntary, as required under international law;Whereas the United Nations Refugee Agency reports that 2,400 Rohingya refugees chose dangerous boat journeys to escape their limited futures in Bangladesh over the last year, leading to at least 200 deaths and missing persons;Whereas efforts to force the return to Burma of more than 800,000 Rohingya refugees now living in Bangladesh would constitute a gross violation of international human rights law and would come at increased risk during this time of political instability and military rule;Whereas the fundamental operational principles of voluntary repatriation must be based on informed consent, legal and physical safety, dignity, and the absence of any form of coercion, economic or otherwise, as well as the full protection of the returnees’ human rights, including the right to restore their citizenship status in Burma;Whereas approximately 236,000 Rohingya refugees returned to Burma from Bangladesh under the terms of a 1992 agreement after a previous bout of violence against the Rohingya forced them to flee, only to face continued denial of restoration of their citizenship, prejudice, violence, and persecution, and in many instances forced to live in internally displaced persons camps with their freedom of movement restricted;Whereas Burma’s 1982 citizenship law stripped Rohingya of their Burmese citizenship, rendering them stateless;Whereas the Government of Burma continues to systematically discriminate against the Rohingya people, including by restricting registration of Rohingya births and denying them freedom of movement as well as access to healthcare, land, education, marriage, voting rights, and political participation;Whereas, on November 23, 2017, the Government of Burma and the Government of Bangladesh signed an agreement, known as the Arrangement, on the return of displaced persons from Rakhine State, which is modeled after the 1992 repatriation agreement between Burma and Bangladesh;Whereas the Arrangement includes references to restoring normalcy and human rights in Rakhine State, ensuring refugee returns comply with international standards of safety, dignity, and voluntariness, and commencing a process to address root causes in line with the Rakhine Advisory Commission recommendations;Whereas Rohingya refugees currently hosted in Bangladesh demonstrated in protest against an initial November 2018 repatriation plan between the Governments of Bangladesh and Burma, citing concerns for their security and the lack of meaningful political reforms in Burma to include restoration of their full citizenship; andWhereas, following the 2021 coup, human rights groups, humanitarian actors, and refugees in Cox’s Bazar continue to express grave concerns about the heightened risk for a renewed campaign of genocide in Burma, calling for a halt to any efforts to move or adjust the status of any Rohingya persons: Now, therefore, be itThat the Senate—(1)condemns the February 1, 2021, military coup that deposed an elected government and cast a pall over years of hope, investment, and progress toward a more democratic and free Burma;(2)expresses deep concern for the safety and security of the hundreds of thousands of Burmese people who have taken to the streets to protest the coup, and condemns the Tatmadaw and the Myanmar Police Force for their acts of terrorism against Burma’s civilian populations;(3)calls on Burmese authorities to allow journalists, human rights organizations, United Nations monitors, and humanitarian actors full and safe access to every part of the country, including Rakhine State, to ensure that humanitarian needs of all internally displaced persons are being met and that human rights of every population in Burma, including ethnic minorities, can be monitored and protected;(4)asks the governments of countries neighboring Burma, including Bangladesh and Thailand, to provide immediate, direct cross-border assistance to adequately address humanitarian needs of all refugees suffering from ongoing Burma Army militarization and offensives;(5)welcomes steps by the Government of Bangladesh and other neighboring states to receive Rohingya refugees, but raises substantial concern regarding reports of refugees being turned away or moved into holding centers, as well as for the health and safety of all refugees, including those currently living in camps at Cox’s Bazar and Bhasan Char;(6)appeals to Bangladesh and other countries in the region to commit to providing safe harbor for Rohingya refugees, until their human rights, including their right to restoration of full citizenship, can be guaranteed;(7)calls on international organizations and all host governments, including the Government of Bangladesh, to ensure improved access for Rohingya refugees to basic services, education, and livelihood opportunities;(8)asks the Government of Bangladesh to allow the international community, including the United Nations and other human rights and humanitarian actors, full and complete access to all Rohingya in Bangladesh while refraining from any forced relocation of Rohingya refugees into temporary settlements or other model villages;(9)urges the Government of Bangladesh to grant the United Nations access to conduct independent, comprehensive technical and protection assessments of Bhasan Char and to verify that any relocations of Rohingya refugees to Bhasan Char are voluntary and done with fully informed consent;(10)encourages the Government of Bangladesh to guarantee Rohingya refugees on Bhasan Char freedom of movement, including the right to choose to return to Cox’s Bazar;(11)commends the significant contributions of numerous donor nations, including the United States, and encourages donors to increase future investments to better meet the significant humanitarian needs in Burma and Bangladesh, while taking particular care to ensure that no donor funding supports the Burmese military regime or individuals who supported or benefited from the coup;(12)affirms United States Government efforts to engage regional partners, including the Association for Southeast Asian Nations (ASEAN), to coordinate pressure on Burma to end all oppression of minority communities and address all related human rights concerns;(13)urges countries in the region to abide by commitments made under regional declarations to provide assistance and safe disembarkation to Rohingya and others stranded at sea;(14)enjoins United States and multinational business that have invested in Burma to discontinue investment in military-owned businesses and State-owned enterprises that fund the Tatmadaw and enable the oppression and mistreatment of the Rohingya and other ethnic minorities in Burma; and(15)urges the President of the United States—(A)to fully investigate and continue to hold accountable Burmese military leaders, including Senior General Min Aung Hlaing, for gross violations of human rights, war crimes, crimes against humanity, including sexual and gender-based violence, or genocide;(B)to suspend all political and financial support to the State Administrative Council and the peace process including to the Joint Peace Fund;(C)to make a formal determination on behalf of the United States designating the actions against the Rohingya by the Burmese military as genocide;(D)to advocate with counterparts from other donor nations to reinstate all humanitarian aid for Burmese refugees and internally displaced persons that can be provided directly to those needing assistance without passing funds through the army, government, or military-owned enterprises; and(E)to work with interagency partners to impose any additional targeted sanctions through existing authorities, including under the Global Magnitsky Human Rights Accountability Act (subtitle F of title XII of Public Law 114–328; 22 U.S.C. 2656), the Burmese Freedom and Democracy Act of 2003 (Public Law 108–61; 50 U.S.C. 1701 note) and the Tom Lantos Block Burmese JADE (Junta's Anti-Democratic Efforts) Act of 2008 (Public Law 110–286; 50 U.S.C. 1701 note), to prevent further egregious violations of human rights against ethnic minorities in Burma. 